Order entered June 24, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-17-01484-CV

  PNC MORTGAGE, A DIVISION OF PNC BANK, N.A. SUCCESOR TO NATIONAL
CITY BANK AND NATIONAL CITY MORTGAGE, A DIVISION OF NATIONAL CITY
                     BANK OF INDIANA, Appellants

                                           V.

                  JOHN HOWARD AND AMY HOWARD, Appellees

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-01559-2010

                                       ORDER
      Before us is Appellees’ Motion to Compel Findings of Fact and Conclusions of Law by

the Trial Court filed April 1, 2019. Based on this Court’s opinion issued this same date,

appellees’ motion is DENIED AS MOOT.


                                                  /s/   AMANDA L. REICHEK
                                                        JUSTICE